Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In the Response dated 28 July 2022, Applicant amended claims 1-8, 10-17, and 20, added claims 21-22, and argued against all rejections put forth in the Non-Final Rejection dated 28 March 2022. 
Based on the amendments to the claims, the interpretation of claims 1-8 and 10 has been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-13, 15-20 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsui, Taichi, U.S. Patent Publication Number 2020/0097736 A1.

Claim 1:
Matsui teaches an information processing apparatus comprising a computer executing instructions that, when executed by the computer, cause the computer to: 
acquire a plurality of count results each indicating a number of objects included in a predetermined area in a different one of a plurality of images captured by an imaging unit in a first time period (see Paragraph 0037 – Matsui discloses this limitation in that an object detection unit continuously acquires image data and measures person count. Also see Paragraph 0035 – Matsui further discloses that the obtaining unit is configured to obtain a person count result of a region person count that counts the number of persons existing in a predetermined region of an image.);  
cause a display unit to display a graph including at least a first element, the first element being based on the plurality of count results acquired from the plurality of images captured in the first time period (see Paragraph 0009 – Matsui discloses this limitation in that a display control unit displays a plurality of person count results for each time period. Also see Paragraph 0053 and Figure 9 – Matsui discloses this limitation in that bars 902 and 903 indicate a person count obtained via image acquisition during a first and second time period, respectively.); 
select, in a case where a user operation specifying the first element in the graph displayed on the display unit is received (see Paragraph 0053 and Figure 9 – Matsui discloses this limitation in that a user may select the bar 902.), one of the plurality of images captured in the first time period, based on a number indicated by the first element  (see Paragraph 0050 – Matsui discloses this limitation in that when the user selects a bar, the result image creation unit acquires from the database an image captured and a measured person count to create a region person count result image.) and at least one of the plurality of count results (see Paragraph 0057 and Figures 9 and 10 – Matsui discloses this limitation in that when a user selects bar 902 (which indicates 1 person count), a passing person count result image 1001 is displayed, which shows 1 person in the region.); and
cause the display unit to display the selected image (see Paragraph 0057 and Figure 10 – Matsui discloses this limitation in that the image is displayed at the display.).  

Claim 2:
Matsui discloses the information processing apparatus according to claim 1, 
wherein the graph displayed on the display unit further includes a second element along with the first element, the second element  being based on a plurality of count results each indicating a number of objects in the predetermined area in a different one of a plurality of images captured by the imaging unit in a second time period which is different from the first time period (see Paragraph 0053 and Figure 9 – Matsui discloses this limitation in that bars 902 and 903 are selectable and indicate a person count obtained via image acquisition during a first and second time period, respectively.), and 
wherein, in a case where a user operation of specifying the second element in the graph displayed on the display unit is performed, one of the plurality of images captured in the second time period is selected based on (a) a number indicated by the second element (see Paragraph 0050 – Matsui discloses this limitation in that when the user selects a bar, the result image creation unit acquires from the database an image captured and a measured person count to create a region person count result image.) and (b) at least one of the plurality of count results acquired from the plurality of images captured in the second time period (see Paragraph 0050 and Figures 9 and 10 – Matsui discloses this limitation in that when a user selects a bar, the corresponding result image is created and presented to the user.).

Claim 3:
Matsui discloses the information processing apparatus according to claim 1, wherein the image selected from the plurality of images is an image whose count result corresponds to the number indicated by the first element (see Paragraph 0063 – Matsui discloses this limitation in that the measurement result image may be displayed as a graph element from the displayed graph.).

Claim 5:
Matsui discloses the information processing apparatus according to claim 3, wherein, in a case where (a) a user operation specifying the first element in the graph displayed on the display unit is received and (b) there are images, whose count results correspond to the number indicated by the first element, among the plurality of images captured in the first time period, of said images whose count results correspond to the number indicated by the first element are displayed on the display unit (see Paragraph 0052 – Matsui discloses this limitation in that the result image creation unit may create result images in correspondence with all measurement data for a time period, and the display control unit may display these images in time series or simultaneously.).  

Claim 6:
Matsui discloses the information processing apparatus according to claim 3, wherein, in a case where (a) a user operation specifying the first element in the graph displayed on the display unit is received and (b) there are images, whose count results correspond to the number indicated by the first element, among the plurality of images captured in the first time period, an image is selected from said images based on a captured time of each of said images (see Paragraph 0050 – Matsui discloses this limitation in that when the user selects the bar, the result image creation unit selects measurement data whose image capturing time is earliest among the measurement data within the time period selected by the user.), 
wherein the selected image is displayed on the display (see Paragraph 0057 and Figure 10 – Matsui discloses this limitation in that the image is displayed at the display.).  

Claim 7:
Matsui discloses the information processing apparatus according to claim 3, wherein the image whose the count result corresponds to the number indicated by the first element is an image, whose a count result is closest to the number indicated by the first element, among the plurality of images captured in the first time period (see Paragraph 0050 – Matsui discloses this limitation in that when the user selects a bar, the result image creation unit acquires from the database an image captured and a measured person count to create a region person count result image. Also see Paragraph 0057 and Figures 9 and 10 – Matsui discloses this limitation in that when a user selects bar 902 (which indicates 1 person count), a passing person count result image 1001 is displayed, which shows 1 person in the region.).  

Claim 8:
Matsui discloses the information processing apparatus according to claim 1, wherein the number indicated by the first element is a statistical value of the plurality of count results acquired from the plurality of images captured by the imaging unit in the first time period (see Paragraph 0049 – Matsui discloses this limitation in that a bar of the graph may indicate the average of the number of persons counted via the detection unit during a time period. Further, see Paragraph 0031 – Matsui further discloses this limitation in that different counts, such as a region person count or passing person count may be accessible to the user.).  
 
Claim 9:
Matsui discloses the information processing apparatus according to claim 8, wherein the statistical value of the plurality of count results is an average value, a median value, a mode, a minimum value, or a maximum value of the plurality of count results (see Paragraph 0049 – Matsui discloses this limitation in that a bar of the graph may indicate the average of the number of persons counted during a time period.).  

Claim 10:
Matsui discloses the information processing apparatus according to claim 8, wherein a selection item used for selecting a kind of the statistical value is displayed on the display unit while the graph is displayed (see Paragraph 0031 and Figure 5 – Matsui discloses this limitation in that buttons may provide options for displaying different categories of statistics (region person count, passing person count).).  

Claims 11-13 and 15-19:
	Claims 11-13 and 15-19 are the method claims corresponding to the information processing apparatus of claims 1-3 and 5-9. As indicated in the above rejections, Matsui discloses every limitation of claims 1-3 and 5-9. Further, Matsui discloses a method performed by an apparatus (see Paragraph 0065). Thus, Matsui discloses every limitation of claims 11-13 and 15-19, per the rejections of claims 1-3 and 5-9.

Claim 20:
	Claim 20 is the storage medium claim corresponding to the information processing apparatus of claim 1. As indicated in the above rejection, Matsui discloses every limitation of claim 1. Further, Matsui discloses a storage medium storing instructions for performing a method by an apparatus (see Paragraph 0065). Thus, Matsui discloses every limitation of claim 20, per the rejection of claim 1.

Claim 22:
Matsui discloses the information processing apparatus according to claim 1, wherein the graph is a bar graph having two axes, one of the two axes corresponding to a number of objects and the other one of the two axes corresponding to a time period, and wherein the first element is one of elements in the bar graph (see Figure 9 – Matsui discloses this limitation in that the display is a graph, the x-axis corresponding to time period, and the y-axis corresponding to element count.).


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of Zhang, Gong, U.S. Patent Publication Number 2018/0350042 A1.
 
Claim 4:
Matsui discloses the information processing apparatus according to claim 3, wherein, in a case where (a) a user operation specifying the first element in the graph displayed on the display unit is received (see Paragraph 0052 – Matsui discloses this limitation in that the result image creation unit may create result images in correspondence with all measurement data for a time period.)… images whose count results correspond to the number indicated by the first element (see Paragraph 0052 – Matsui discloses this limitation in that there may be multiple result images in correspondence with all measurement data for a time period.).
Matsui fails to expressly disclose:
 (b) there are images, whose count results correspond to the number indicated by the first element, among the plurality of images captured in the first time period, at least one image from said images whose count results correspond to the number indicated by the first element is selected based on luminance of each of said images wherein the at least one selected image is displayed on the display unit.
Zhang teaches:
(b) there are images, whose count results correspond to the number indicated by the first element, among the plurality of images captured in the first time period, at least one image from said images whose count results correspond to the number indicated by the first element is selected based on luminance of each of said images wherein the at least one selected image is displayed on the display unit (see Paragraph 0035 – Zhang teaches this limitation in that the selecting module is configured to select a reference image from a plurality of captured images based on a luminance value of the reference image.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the apparatus, disclosed in Matsui, to include:
(b) there are images, whose count results correspond to the number indicated by the first element, among the plurality of images captured in the first time period, at least one image from said images whose count results correspond to the number indicated by the first element is selected based on luminance of each of said images wherein the at least one selected image is displayed on the display unit
for the purpose of providing consistency in the images provided to the user (see Paragraph 0051). Further, both Matsui and Zhang are concerned with presenting images to a user based on user selections.

Claim 14:
	Claim 14 is the method claim corresponding to the information processing apparatus of claim 4. As indicated in the above rejection, the combination of Matsui, *** and Zhang teaches every limitation of claim 4. Further, Matsui teaches a method performed by an apparatus (see Paragraph 0065). Thus, the combination of Matsui, and Zhang teaches every limitation of claim 14, per the rejection of claim 4.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of Haider, Sultan, U.S. Patent Publication Number 2007/0136355 A1.

Claim 21:
	As indicated in the above rejection, Matsui discloses every limitation of claim 1. Further, Matsui discloses wherein the graph is a…graph having two axes, one of the two axes corresponding to a number of objects and the other one of the two axes corresponding to a time period, and wherein the first element is one of elements in the line graph (see Figure 9 – Matsui discloses this limitation in that the display is a graph, the x-axis corresponding to time period, and the y-axis corresponding to element count.).  
Matsui fails to expressly disclose:
wherein the graph is a line graph.
Haider teaches:
wherein the graph is a line graph (see Paragraph 0068 – Haider teaches this limitation in that analytical data presented as a bar graph may also be presented as a line graph reflecting the same data.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the apparatus, disclosed in Matsui, to include:
wherein the graph is a line graph
for the purpose of allowing a user multiple options for displaying a continuous data representation (see Paragraph 0069). Further, both Matsui ad Haider are concerned with presenting analytical data over time in graph form.

Response to Arguments
	Applicant’s arguments filed 28 July 2022 have been considered but are not persuasive.
Regarding claim 1 and the corresponding independent claims, Applicant argues that Matsui fails to disclose select, in a case where a user operation specifying the first element in the graph displayed on the display unit is received, one of the plurality of images captured in the first time period, based on a number indicated by the first element and at least one of the plurality of count results because Paragraph 0050 of Matsui discloses that “…the result image creation unit 104 selects measurement data whose image capturing time is earliest among the measurement data which are measured in a time period of a totalization time unit in which the selected bar 702 exists…”. See Remarks, Page 11, Line 28- Page 11, Line 23.
The Examiner disagrees.
As indicated in the rejection above, Examiner asserts that Matsui discloses select, in a case where a user operation specifying the first element in the graph displayed on the display unit is received (see Paragraph 0053 and Figure 9 – Matsui discloses this limitation in that a user may select the bar 902.), one of the plurality of images captured in the first time period, based on a number indicated by the first element  (see Paragraph 0050 – Matsui discloses this limitation in that when the user selects a bar, the result image creation unit acquires from the database an image captured and a measured person count to create a region person count result image.) and at least one of the plurality of count results (see Paragraph 0057 and Figures 9 and 10 – Matsui discloses this limitation in that when a user selects bar 902 (which indicates 1 person count), a passing person count result image 1001 is displayed, which shows 1 person in the region.). In addition to the portion of Paragraph 0050 cited by Applicant, Examiner notes that paragraph 0057 specifically discloses selecting a reproducing/displaying an image based on the selected data, per the limitations of claim 1:
[0057] (3) The result image creation unit 104 creates, from the acquired data, a passing person count result image to be displayed as a result on the display unit 208. FIG. 10 shows a passing person count result image 1001 thus created by the result image creation unit 104. The passing person count result image 1001 is a moving image, and is, for example, an image obtained by superimposing, on the measurement target image data, an ellipse 1004 obtained from the coordinates and size of the detected person, a detection line 1003, an arrow 1002 indicating a positive direction, and measured person counts 1005. The passing person count result image 1001 is reproduced/displayed in the image display area 302. Note that another graphic pointing the detected person may be used instead of the ellipse 1004.

	Examiner maintains that when taken in the context of the cited portions of Paragraphs 0050-0057, Matsui does disclose the limitation select, in a case where a user operation specifying the first element in the graph displayed on the display unit is received, one of the plurality of images captured in the first time period, based on a number indicated by the first element and at least one of the plurality of count results.
	Thus, Examiner maintains that Matsui teaches every limitation of claim 1 and the corresponding independent claims. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470. The examiner can normally be reached M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ashley M Fortino/               Examiner, Art Unit 2143                                                                                                                                                                                                                                                                                                                                                                             
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143